Title: To Benjamin Franklin from John Adams, 26 October 1781
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam October 26. 1781.
I duely received your Excellencys Letter of August 6th, but have been prevented by Sickness and a variety of accidents from answering it Sooner.
My Accounts have never been mixed, with Mr Dana’s, any farther than this. Mr Dana was here last December, I believe, and was going to Paris. In order to avoid opening an Account here, he desired me to lend him, Some money, for the Expences of his Journey. I accordingly lent him, about an hundred Pounds, which upon his Arrival at Paris he desired Mr Grand to repay me.— Your Excellency therefore, has only to consider this £100 to be paid to me, by Mr Grand as So much paid by you to Mr Dana as part of his Salary, and all is right.
Your Excellency observes, that you do not think We can depend, on receiving any more money, there, applicable to the support of the Congress Ministers.
I have no Salary, or subsistance allowed me, but in the Character of Minister for Peace—. The Measure of appointing a Minister for this Purpose to reside in Europe, was recommended to Congress, by the French Minister Mr Gerard, in the name of his Court; it was never suggested, nor advised by me, and it was without my Solicitation, that the Choice fell upon me.
Mr Gerard, the Chevalier de la Luzerne, and Mr Marbois, all concurred in opinion, that it was adviseable for me to embark immediately, and the two ministers joined in a Letter to Captain Chavagne of the Frigate the Sensible, desiring him to afford me a Passage, and the Chevalier de la Luzerne and Mr Marbois joined in their Letters to me, advising me to embark by that opportunity. I dont think therefore, that I am punishable or blame worthy, either for the Measure or the Choice. According to this History, if the French Court, furnish any Money to Congress, for any Purpose, this Seems as necessary as any, at least untill I can find means to return home, the only Resource that will remain to me if you refuse to pay my subsistance, for it is most indubitable that Congress will not be able to remit me the money, and there is no Probability of my obtaining any here in a public Capacity. If the Court should refuse to enable you to obey the orders of Congress, to pay me my Salary, I hope, at least they will grant me a Passage, in one of the first Frigates or Vessells of War, they Send to America, and not leave me to the necessity of Shipping myself on board a merchant Vessell to be taken by the first Privateer she meets. And accordingly I have the Honour to request the Favour of your Excellency, the Moment you take the Resolution to refuse Payment of my Salary, to apply to his Excellency the Marquis de Castries, and ask the Favour of a Passage for me, on board the first Kings ship that is sent to America. If the Favour of a Passage, on board a ship of War should be refused me too, I must in that Case take my Chance, on board the first Merchant Vessell that Sails.
It would be to me, a gloomy Lot, to be taken Prisoner by the English: They would treat me, with a Contempt and an Insolence, beyond any which they have yet marked to any of their Prisoners. They have ancient, as well as modern Grudges against me, which every body in the World dont know of, as yet, and among the rest, there is none which irritates them more than my having it in my Power, as they very well knew to prove that for a long Course of Years, before this War broke out, I held all their Subtlest Arts of Corruptions as well as their Power, at Defyance and in Contempt.— But I had infinitely rather Suffer the Consequences of their malice and revenge, and lie in the Tower or in New Gate, weak, infirm and Sick as I am, than to remain here betraying the Honour of the United States, by running about to beg, or to borrow, a little money, as a particular personal Favour, from Individuals to pay for my board.
I hope for your Excellencys answer as soon as possible to this Letter that I may arrange my Affairs, accordingly. I have the Honour, to be, with great Respect, Sir, your most obedient and most humble Servant
John Adams.

His Excellency Benjamin Franklin Esqr
 
Notation: J Adams Octr. 26. 1781
